Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/22/2021.
2. 	Claims 1-17 and 19-21 are pending in the case. 
3.	Claim 18 is cancelled.
4.	Claim 21 is a newly added claim. 
5.	Claims 1, 11 and 16 are independent claims. 

Applicant’s Response
6.	In Applicant’s response dated 3/22/2021, applicant has amended the following:
a) Claims 3, 5, 8-10 and 17 
Based on Applicant’s amendments and remarks, the following rejection previously set forth in Office Action dated 12/21/2020 is withdrawn:
a) 35 U.S.C. 112 (a) Rejection to claim 20



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5:
	Claim 5 recites “the second message is not selectively duplicated”. (emphasis added) Applicant points out that paragraph [0120] states that “Device 1 108a may only share this selected message in the side chat” and describes, in relation to Fig. 6D, how some messages that were displayed prior to the initiation of the side chat session, are not duplicated. (emphasis added) (see Response; page 9)

Examiner notes “how some messages that were displayed prior to the initiation of the side chat session, are not duplicated.” is not explicitly in the specification to describe 
Thus, the limitation includes subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	Applicant may obviate this rejection by canceling the claim.


Claim 14:
Claim 14 recites: “wherein a level of the selectivity is not shared with the first device”. (emphasis added) Applicant’s suggested paragraphs for support (e.g., paras. 120,160,170) (see Response; page 8). However, the cited paragraphs do not describe “wherein a level of the selectivity is not shared with the first device”. 
Applicant points out that paragraph [0120] states that “Device 1 108a may only share this selected message in the side chat” and describes, in relation to Fig. 6D, how some messages that were displayed prior to the initiation of the side chat session, are not duplicated. (see Response; page 9) However, the description noted above, relates to messages not being duplicated which is not the same as “a level of the selectivity is not shared”. In other words, a plurality of messages is not shared rather than a “level of the selectivity”.

	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	Applicant may obviate this rejection by canceling the claim.

Claim 15:
	Claim 15 is rejected for failing to resolve the deficiencies of base claim 14.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8- 10, 11, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gusler et al. (hereinafter “Gusler”), U.S. Published Application No. 2004/0260771 A1, in view of Joyner et al. (hereinafter “Joyner”), U.S. Published Application No. 20070050488 A1.
Claim 1:
a method comprising: 
a first device, (Figure 2; client device) including a processor,  (Figure 2; processor 202) a memory,(Figure 2; memory 204 and memory 224)  and a user interface, conducting a first chat session with a second device over a network; ( (Examiner notes that a chat session is considered a conversation between two or more devices see par. 58 instant specification) Gusler’s Figures 1 and 3, messaging application on respective client devices conducting a first chat session, par. 27; For example, a user at messaging application 300 may initiate a messaging session with another user at messaging application 308. A dialog box is displayed at both messaging application 300 and messaging application 308. A conversation begins with messages being sent between the two messaging applications)
while conducting the first chat session, the first device receiving, through the user interface, a request to initiate a side chat session with a third device, (e.g., while conducting the first chat session between RH and Jdoe, sending a stealth invite from a first device (e.g.,jdoe ) to a third party of a third device (e.g., manager) for a side chat conversation Examiner notes that the main chat conversation is always different than the side chat conversation via stealth due to the parties in involved (e.g., first and second for main chat conversation (i.e., chat between RH and Jdoe) and first and third for side chat conversation (i.e., Jdoe and Manager)) Figure 4A; side chat conversation with manager in dialog window 408 is distinct from a dialog window 402 of main chat session with RH par. 7; In response to a request by an invitee to add a third party to a messaging session with a number of parties, a stealth invite is sent to the third party. par. 32; Dialog 400 is a messaging dialog in which section 402 provides the 


    PNG
    media_image1.png
    530
    751
    media_image1.png
    Greyscale


the first device establishing a first communication channel between the first device and the third device; (e.g., establishing a “stealth” connection between first and third party for side chat communication (i.e., first communication channel) (e.g., Jdoe and manager side chatting) par. 29; If the third party at messaging application 310 accepts the invitation, a read only mode is established for the third party. Optionally, the 
the first device providing access to the first communication channel by the third device; (e.g., first device inviting third party to have read only “stealth” access of the main chat conversation via the first communication channel  par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308.)
the first device registering the first communication channel with the first chat session; (e.g., registering the first chat session with the first communication channel of the third party by allowing the third party to have read only “stealth” to view the main chat conversation par. 28; You have been requested to join a chat session via stealth entry, I need your input into a proposal being made". par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308.)
after registering with the first chat session, the first communication channel receiving first messages from the first chat session; (e.g., after registering the third party (e.g., manager) to the main chat session between RH and Jdoe, allow the third party to see messages(i.e., receiving first messages from the first chat session) in read only “stealth” access after accepting "stealth" invite par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308.)
 and the first device preserving an anonymity of the third device with respect to the second device. (e.g., first device (e.g., Jdoe) preserves the anonymity 


Gusler fails to expressly teach the first communication channel selectively duplicating some of the first messages by forwarding the some of the first messages to the third device over the first communication channel;

However, Joyner teaches the first communication channel selectively duplicating some of the first messages by forwarding the some of the first messages to the third device over the first communication channel; (e.g., “Can you send me your status” of Figure 15 is some of the first messages that are selectively manually reproduced (i.e., selectively duplicated) and forwarded to each chat member on other devices (i.e., any contact from list 1501 may be the third device over the first communication channel)  Figure 15; e.g., recipient list 1501 for sending messages to ALL or a particular chat member par. 10; The server (44) acts a reflector to forward or copy messages to all of the chat group members each time a new message is received from a group member par. 12; One drawback to this system, however, it that there is no way to have a "blind copy" chat with multiple people, wherein a first user can easily broadcast the same message to multiple members of a group, but control the reply message flow such that the replies are only received by the first user and not by the other members (e.g. the replies are not broadcast to the other members). par. 14; In this 

	In the analogous art of instant messaging, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant messaging system as taught by Gusler to include a contact list with private reply control as taught by Joyner to provide the benefit of easily broadcasting messages for confidentiality purposes (see Joyner; paras. 12-14).

Claim 3 depends on claim 1:
Gusler/Joyner teaches further comprising preserving an anonymity of the registration of the first communication channel with respect to the second device. (e.g., third party is not announced to the other parties such as the user of the second device communicating with first device Gusler; par. 7; The addition of the third party is not announced or indicated to the other parties.) during the selectively duplicating and during a time when the third device displays the some of the first messages in the side chat session. (e.g., messages on each chat window on each client device are selectively duplicated in order for each user to view the conversation. Gusler; par. 17; Clients 108, 110, and 112 are clients to server 104. Par. 25; A user may initiate a messaging session with another party at messaging application 308.) (e.g., messages on each chat window on each client device are selectively duplicated in order for each user to view the conversation. Joyner; par. 10; Generally, the organization of systems shown in FIG. 4 is implemented, where a plurality of client devices (41, 42, 43, 44) are interfaced by one or more computer or communication networks (45, 45', 45'', 45''') to one or more real-time or chat messaging servers (46), such as an International Business Machines.TM. ("IBM") SameTime.TM. server, America Online's.TM. ("AOL") Instant Messenger ("IM"), or similar system.))

Claim 5 depends on claim 1:
As noted above, Gusler/Joyner teaches wherein after the some of the first messages are selectively duplicated, a second message is displayed in the first chat session and , the second message is not selectively duplicated, (e.g., selectively saving or not saving recordings from the main chat session in a file; Gusler; par. 34; Options button 412 in these figures may be used to set a default for recording messages. When a recording feature is set as a default, messages sent and received during different messaging sessions are automatically saved. In this manner, the user is not required to save messages at the end of each messaging session. par. 49; The process begins by detecting the initiation of a messaging session (step 700). Thereafter, and a third message is displayed in the first chat session and the third messages is selectively duplicated wherein the second message is forwarded to third device over the first communication channel and displayed in the side chat session, and wherein the second message is displayed in the first chat session . (e.g., selectively saving a recorded message (e.g., any message) in a file and forwarding all the messages from the first chat session  to the side chat window of the manager,  Gusler; par. 30; With a two way "stealth messaging" between messaging application 300 and messaging application 310, an additional dialog or area in the existing dialogs is employed to allow the party at messaging application 300 and the third party at messaging application 310 to exchange messages with each other without the party at messaging application 308 knowing of the presence of the third party. In these examples, the third party messaging process sends the messages sent and received between massaging application 300 and messaging application 308 to messaging application 310.  par. 41; The process begins by detecting the initiation of a messaging session (step 700). Thereafter, a determination is made as to whether a default has been set to record messages when a messaging session starts 

(e.g.,  in response to selecting an individual contact member from list 1501 of Figure 15, duplicate the new message (i.e., selectively duplicated second message) of the originator of the broadcast by forwarding the message to the selected chat member (i.e., third device) Examiner notes that every screen that shows the chat session is an example of “duplicated messages” Joyner; Figure 15; selectable recipient list 1501 par. 11; Using the currently available technology, a user can conduct multiple individual " chats" with multiple other users simultaneously and in approximately real-time, or the user can conduct a group chat where all members can see all response. For example, the message flow diagram shown in FIG. 6 shows a first message (61) "Can you send me your status?" being authored by a first client (41), which is received by the server (46). The server (46) then "instantly" sends copies of the message (61', 61'', 61''') to each of the other client devices (42, 43, 44).  Par. 79; For example, the user interface shown in FIG. 15 allows the primary user to select any or all of the original BPRC recipient list (1501) for receiving the next message (e.g. the reply to the replies). )

Claim 8 depends on claim 1:
 wherein the third device receives the some of the first messages and at least two of the some of the first messages were displayed in the first chat session prior to the anonymously inviting.(e.g., chat conversation between RH and Jdoe prior to Jdoe inviting the manager to anonymously read the chat conversation as illustrated in Figures 4A-4C,  Gusler; abstract; A method, apparatus, and computer instructions for managing messages. In response to a request by an invitee to add a third party to a messaging session with a number of parties, a stealth invite is sent to the third party. If the stealth invite is accepted, messages sent to and received from the parties are sent to the third party without the number of parties knowing of a presence of the third party in the messaging session. The addition of the third party is not announced or indicated to the other parties;)

Claim 9 depends on claim 1:
Gusler teaches wherein an identity of the third device is not shared with the second device when the some of the first messages are selectively duplicated and the some of the first messages are copied to the side chat session, by the forwarding, so that the some of the first messages are displayed on the third device in the side chat session at a same time as the some of the first messages are displayed in the first chat session. (e.g., in stealth mode, the identity of third party manager is never shared with second device user RH when providing the messages of the first chat session to the manager and the user Jdoe may save the first messages as recordings to a file (i.e., selectively duplicated) Figures 4B,4C par. 7; If the stealth invite is accepted, messages sent to and received from the parties are sent to the third party 

Claim 10 depends on claim 1:
	As noted above, Gusler/Joyner teaches wherein the selectively duplicating the some of the first messages to display for the third device further comprises: 
receiving a set of new first messages in the first chat session; (e.g., messages from the main chat session Figures 4A-4C, Gusler;  (e.g., receiving a new response from originator “Bethany” to a chat group (i.e., first chat session) Joyner’s Figure 15)
receiving, from the first device, a selection of some of the new first messages for selective duplication to the side chat session, wherein the selection comprises at least one message sent from the first device in addition to the received first messages; and (e.g., default settings for automatically recording messages (i.e., selected messages from a main chat session) and forwarding the   (i.e., selected messages of conversation of main chat session, Gusler; abstract; A recording feature allows a party to automatically record all messages that the party can see. This feature is initiated at the beginning of a messaging session and can be set as a default. Par. 25; A user may initiate a messaging session with another party at messaging application 308. With the recording feature of the present invention, a default may be set to automatically record all messages sent and received in all messaging sessions.) in response to receiving the selection, duplicating the selection of the some of the new first messages on the first communication channel. (e.g., in response to the default setting selecting messages to be recorded during stealth mode, duplicating the messages to the third party Gusler; abstract; A recording feature allows a party to automatically record all messages that the party can see. This feature is initiated at the beginning of a messaging session and can be set as a default. Par. 25; A user may initiate a messaging session with another party at messaging application 308. With the recording feature of the present invention, a default may be set to automatically record all messages sent and received in all messaging sessions. Par. 34; Options button 412 in these figures may be used to set a default for recording messages. When a recording feature is set as a default, messages sent and received during different messaging sessions are automatically saved.)

Claim 11:
Gusler teaches A first device comprising: (Figure 2; client device) 
a user interface that: displays messages from a chat session; ( Examiner notes that a chat session is considered a conversation between two or more devices (see par. 58 instant spec) Gusler’s Figures 1 and 3, messaging application on respective client devices conducting a first chat session, par. 27; For example, a user at messaging application 300 may initiate a messaging session with another user at messaging application 308. A dialog box is displayed at both messaging application 300 and messaging application 308. A conversation begins with messages being sent between the two messaging applications)
receives inputs from a user associated with the chat session; (e.g., receiving input from a user (e.g., jdoe) in open dialog box with RH for a chat session as shown in Figure 4a)
a memory that stores instructions to execute a side chat module; (Figure 2; memory 204 and memory 224 that store instructions to execute a side chat session as shown in Figure 4A)  
a processor in communication with the memory (Figure 2; memory 204 and memory 224) and the user interface, wherein the processor retrieves the instructions from the memory, wherein, based on the instructions, the processor: (Figure 2; processor 202)
conducts the chat session with a second device over a network by providing first messages; (Gusler’s Figures 1 and 3, messaging application on respective client devices conducting a first chat session over network)
while conducting the chat session, receives, through the user interface, a request to initiate a side chat session with a third device, (e.g., sending a stealth 
executes the side chat module, wherein the side chat module:  4Application Serial No. 14 928,094Amendment and Response establishes a first communication channel between the first device and the third device; (e.g., establishing a “stealth” connection between first and third party par. 29; If the third party at messaging application 310 accepts the invitation, a read only mode is established for the third party. Optionally, the third party may send messages to the user making the invitation, the user at messaging application 300.) 

provides access to the first communication channel by the third device, (e.g., third party has read only “stealth” access of the main chat conversation par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308.) wherein the first device and the third device register with the first communication channel; (e.g., first device is registered to main chat conversation with read and write privileges and registering read only “stealth” access by allowing the third party to view the main chat conversation par. 28; You have been requested to join a chat session via stealth entry, I need your input into a proposal being made". par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308.)

registers the first communication channel with the chat session; (e.g., registering the first communication with the first chat session to the third party as read only “stealth” access by allowing the third party to view the main chat conversation par. 28; You have been requested to join a chat session via stealth entry, I need your input into a proposal being made". par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308.)
and preserves an anonymity of the third device with respect to the second device. (e.g., third party is not announced to the other parties such as the user of the second device communicating with first device par. 7; The addition of the third party is not announced or indicated to the other parties.)


 after registering with the first chat session, selectively duplicates some of the first messages from the chat session displays the selectively duplicated some of the first messages at the third device;

However, Joyner teaches after registering with the first chat session, selectively duplicates some of the first messages from the chat session displays the selectively duplicated some of the first messages at the third device; (e.g., “Can you send me your status” of Figure 15 is some of the first messages that are duplicated and forwarded to each chat member on other devices (i.e., any contact from list 1501 may be the third device over the first communication channel) Examiner notes that every screen that shows the chat session is an example of “duplicated messages”  Figure 15; e.g., recipient list 1501 for sending messages to ALL or a particular chat member par. 10; The server (44) acts a reflector to forward or copy messages to all of the chat group members each time a new message is received from a group member par. 12; One drawback to this system, however, it that there is no way to have a "blind copy" chat with multiple people, wherein a first user can easily broadcast the same message to multiple members of a group, but control the reply message flow such that the replies are only received by the first user and not by the other members (e.g. the replies are not broadcast to the other members). Par. 47; When a primary user (e.g. a first client) sends a specially-controlled "Broadcast with Private Reply" (81) to a number of members of a group (42, 43, 44), it is first received by the server (46), which then forwards copies (81', 81'', 81''') of the message to each recipient group member (42, 43, 44), respectively. par. 79; For example, the user interface shown in FIG. 15 allows the 

In the analogous art of instant messaging, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant messaging system as taught by Gusler to include a contact list with private reply control as taught by Joyner to provide the benefit of easily broadcasting messages for confidentiality purposes (see Joyner; paras. 12-14).


Claim 14 depends on claim 11:
Gusler teaches wherein a level of a selectivity of the selectively duplicating is not shared with the first device. (e.g., selection of messages as input are not shared unless they are sent to another user; Figure 4A; conventional messaging application technique of sending or sharing messages after the input button is selected)

Claim 15 depends on claim 14:
As noted above, Gusler/Joyner teaches wherein the side chat module further: when duplicating the some of the first messages to the third device receives a signal, indicating a selection of multiple messages of, and not all of, the some of the first messages, from the user interface of the first device; (e.g., messages sent to third party from the first communication channel that are presented on the sender screen  and is duplicated on the receiver screen Because messages can be sent to 
in response to receiving the signal, transmits the multiple on the first communication channel to the third user. (e.g., selecting the send button to send messages directly to selected chat member of Figure 15 Joyner; par. 17; Thus, no available technology for IM, real-time, or chat messaging provides a one-to-many and many-to-one communications capability which would allow a primary user to send a unitary message to a plurality of group members, to control whether or not replies from those group members are distributed to the other members or not, and to receive a consolidated, unitary reply message from those group recipients.)



Claim 16:
Gusler teaches A user interface method, conducted on a user interface of a first device, the method comprising: 
providing, on the first device, a first window associated with a first chat session between the first device and a second device; (Figures 1 and 3, messaging 
displaying first messages of the first chat session in the first window; (e.g., displaying a message from rh Figure 4A; Hey John, I think we should bid $15k for the contract)
displaying a first user-selectable device, in the first window, to initiate a side chat, wherein the side chat is different than the first chat session; (e.g., displaying third party options to invite for a side chat Examiner notes that the main chat session is always different than the side chat session via stealth due to the parties in involved (e.g., first and second for main chat session and first and third for side chat session)  par. 32; The invite is sent in response to a selection of "Invite Others" button 404 by the user "jdoe". This initiates a process to send an invite to the third party.)
receiving selection of the first user-selectable device to initiate a side chat session with a third device; (e.g., selecting third party options to invite for a side chat par. 32; The invite is sent in response to a selection of "Invite Others" button 404 by the user "jdoe". This initiates a process to send an invite to the third party.)
after receiving the selection of the first user-selectable device and the initiation of the side chat session, displaying a second window; (e.g., selecting third party options to invite for a side chat in a new dialog box (i.e., second window)par. 
preserving an anonymity of the third device with respect to the second device. (e.g., third party is not announced to the other parties such as the user of the second device communicating with first device par. 7; The addition of the third party is not announced or indicated to the other parties.)


Gusler fails to expressly teach 
selectively duplicating some of the first messages, received from the second device, and displaying the some of the first messages in the second window;


However, Joyner teaches after receiving the selection of the first user-selectable device and the initiation of the side chat session, displaying a second window; (e.g., well known to select other members (i.e., first user selectable device) to create separate chat windows  par. 14;To accomplish this while taking advantage of the near-real-time nature of the IM or chat messaging systems, a manager can initiate multiple chat groups where each group actually only consists of two members--the manager and one member of his or her group.)
selectively duplicating some of the first messages, received from the second device, and displaying the some of the first messages in the second window; (e.g., well known to manually copy and paste any portion of content into a new window Figure 9; illustrates selectively duplicating some portion of messages (e.g., “Can you send me your status?) par. 14; Then, the manager can manually send, often using a cut-and-paste operation in an IM user interface, the same message to each of the group members via a separate chat or IM group, as shown in FIG. 9. In this small group example of just four members plus the manager, the manager has opened four different instances of the IM user interface (91, 92, 93, 94), each of which is addressed to a different team member but which contains a manually reproduced copy of the manager's message. )
preserving an anonymity of the second window with respect to the second device. (e.g., there is no way for separate windows to communicate par. 14; This will result in for different return messages, each in their respective user interface instances)

	In the analogous art of instant messaging, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side chat communication session as taught by Gusler as a separate window as taught by Joyner, with a reasonable expectation of success, to yield predictable and expected results (e.g., separate windows that allows a user to address chat members separately).  

Claim 17 depends on claim 16:
wherein, on a screen of the first device, a first message display area of the first window is a separate and distinct area from second message display area of the second window, and wherein the some of the first messages that are selectively duplicated are displayed in each of the first message display area and the second message display area. (e.g., default settings to record messages of a main chat session corresponding to different chat windows on a first and second device. par. 18; Data processing system 200 is an example of a computer, such as client 108, 110, or 112 in FIG. 1, in which code or instructions implementing the processes of the present invention may be located. Par. 34; Options button 412 in these figures may be used to set a default for recording messages. When a recording feature is set as a default, messages sent and received during different messaging sessions are automatically saved.

Claim 19 depends on claim 1:
As noted above, Gusler/Joyner teaches wherein a set of side chat messages of the side chat session in an area of a second window displaying the side chat session are not displayed in a first window displaying messages of the first chat session.  (e.g., each side chat is separate window with manually reproduced  messages of Figure 9 not shown in the main chat group session of Figure 13  Joyner’s Figures 9 and 13, par. 14; In this small group example of just four members plus the manager, the manager has opened four different instances of the IM user interface (91, 
Claim 20 depends on claim 1:
As noted above, Gusler/Joyner teaches wherein the selectively duplicating the some of the first messages to the third device duplicates messages after an initiation of the side chat session and does not duplicate an initial set of messages displayed prior to the initiation of the side chat session. (e.g., well known to manually copy and paste content from one separate window to another (i.e., selectively duplicating) as shown in Joyner’s Figure 9, par. 14; In this small group example of just four members plus the manager, the manager has opened four different instances of the IM user interface (91, 92, 93, 94), each of which is addressed to a different team member but which contains a manually reproduced copy of the manager's message.  )

Claim 21 depends on claim 1:
Gusler teaches wherein the third device receives the some of the first messages, and at least two of the some of the first messages were displayed in the first chat session prior to the anonymously inviting, and wherein the selection comprises at least one message sent from the first device and at least one message received by the first device. (e.g., chat window of manager (i.e., third device) receives access to the messages between Jdoe and RH that existed prior to the invite to access, abstract; If the stealth invite is accepted, messages sent to and 

Claims 2, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gusler/Joyner as cited above, as applied to claims 1 and 11, in view of McGee, U.S. Published Application No. 20040019701 A1 of record.
Claim 2 depends on claim 1:
Gusler teaches anonymously inviting, with respect to the second device, the third device into the side chat session. (e.g., sending a stealth invite (i.e., anonymously inviting) from a first device to a third party of a third device for a side chat conversation par. 7; In response to a request by an invitee to add a third party to a messaging session with a number of parties, a stealth invite is sent to the third party.)

Gusler/Joyner fail to expressly teach wherein requesting the side chat session comprises: providing access to a list of two or more devices and/or users to invite into the side chat session; receiving an identification of the third device in the list; (emphasis added)
However, McGee teaches wherein requesting the side chat session comprises: providing access to a list of two or more devices and/or users to invite into the side chat session; receiving an identification of the third device in the list; and anonymously inviting, with respect to the second device, the third device into the side chat session. (e.g., selecting a contact (e.g., identification of third device) from the contact list 220 to invite and anonymously join an instant messaging session in progress par. 7; To facilitate the invitation of others to join the instant messaging session, the instant messaging client 110 can include a list of memorized contacts 120 able to participate in instant messaging sessions, par. 9; The blind join apparatus can include at least one set of pre-configured blind join options specifying a level of participation permitted by an invitee invited to anonymously join an instant messaging session in progress par. 20; As shown in FIG. 2A, the instant messaging client 210 not only can include typical instant messaging client components such as a contact list 220, but also the instant messaging client can include a user interface linked to the blind join apparatus of the present invention.)

	In the analogous art of instant messaging, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invite method as taught by Gusler/Joyner to include a contact list as taught by McGee with a reasonable expectation of success, to provide the benefit of easily facilitating the invitation of others to help facilitate the flow of a conversation (see McGee; par. 8).

Claim 4 depends on claim 2:
Gusler teaches wherein a visual appearance on the first device that is associated with the third device changes, based on an existence of the side chat session, when the third device is selected for the side chat session (e.g., when a 

Gusler/Joyner fails to expressly teach wherein each of the two or more devices and/or users in the list is selectable to add to the side chat session; 
However, McGee teaches wherein each of the two or more devices and/or users in the list is selectable to add to the side chat session. (e.g., selecting a contact from the contact list 220 to invite to a chat session McGee; par. 7; To facilitate the invitation of others to join the instant messaging session, the instant messaging client 110 can include a list of memorized contacts 120 able to participate in instant messaging sessions.)

	In the analogous art of instant messaging, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invite method as taught by Gusler/Joyner to include a contact list as taught by McGee with a reasonable expectation of success, to provide the benefit of easily 


Claim 12 depends on claim 11:
Gusler teaches wherein the second device is unaware that the first device invites the third device into the side chat session; (e.g., third party is not announced to the other parties such as the user of the second device communicating with first device par. 7; The addition of the third party is not announced or indicated to the other parties.)

Gusler/Joyner fail to expressly teach wherein when receiving the request for a side chat session, the user interface: provides access to a list of two or more devices and/or users to invite into the side chat session, (emphasis added)

However, McGee teaches wherein when receiving the request for a side chat session, the user interface: provides access to a list of two or more devices and/or users to invite into the side chat session, (e.g., selecting a contact (e.g., identification of third device) from the contact list 220 to invite and anonymously join an instant messaging session in progress par. 7; To facilitate the invitation of others to join the instant messaging session, the instant messaging client 110 can include a list of memorized contacts 120 able to participate in instant messaging sessions, par. 9; The blind join apparatus can include at least one set of pre-configured blind join options 
wherein the list is a contacts list stored on the first device, (e.g., client device stores list of memorized contacts McGee; par. 7; To facilitate the invitation of others to join the instant messaging session, the instant messaging client 110 can include a list of memorized contacts 120 able to participate in instant messaging sessions. Claim 9; A machine readable storage having stored thereon a computer program for establishing anonymous participation in an instant messaging session) 
receives an identification of the third device in the list; (e.g., selecting a contact (e.g., identification of third device) from the contact list 220 to invite and anonymously join an instant messaging session in progress par. 7; To facilitate the invitation of others to join the instant messaging session, the instant messaging client 110 can include a list of memorized contacts 120 able to participate in instant messaging sessions)
and sends the identification to the side chat module to invite the third device into the side chat session. (e.g., selecting a contact from the contact list 220 to invite par. 7; To facilitate the invitation of others to join the instant messaging session, the instant messaging client 110 can include a list of memorized contacts 120 able to participate in instant messaging sessions, par. 20; As shown in FIG. 2A, the instant messaging client 210 not only can include typical instant messaging client components 

In the analogous art of instant messaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invite method as taught by Gusler/Joyner to include a contact list as taught by McGee with a reasonable expectation of success, to provide the benefit of easily facilitating the invitation of others to help facilitate the flow of a conversation (see McGee; par. 8).


Claim 13 depends on claim 12:
As noted above, Gusler/Joyner teaches wherein the side chat module further: receives a second message from the third device over the first communication channel, wherein the second message is sent to a first window containing the side chat session and is not sent into a second window containing the first chat session, and wherein at a time of sending the second message to the first window, both the first window and the second window are displayed. (e.g., when a chat member (i.e., third device) sends a message response to the originator (i.e., window of originator as shown in Figure 15 ) and the message response is not shown in the windows of the other chat members (i.e., second window containing the originator first message of the chat session of Figure 15) due to blind copy feature as taught by Joyner; par. 12; One drawback to this system, however, it that there is no way to have a 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gusler/Joyner/McGee as cited above, as applied to claim 2, in further view of Coutts; Daryl, U.S. Published Application No. 20070255794 of record.Claim 7 depends on claim 2:
Gusler teaches further comprising: the first device receiving a second message from the third device; (e.g., first device jdoe receiving a second message “Tell him you will get back to him in an hour, call me” from third device manager Figure 4B) and duplicating the second message, along with the some of the first messages, to a user interface of the first device anonymously 

Gusler/Joyner/McGee fails to expressly teach provide the second message, to a user interface of the first device anonymously in a second window. (emphasis added)

However, Coutts teaches provide the second message, along with the first message, to a user interface of the first device anonymously in a second window (e.g., second message from Tom is provided in side chat session with Daryl appearing in a second window (e.g., conversation with Tom) along with a first message from Tom as shown in Figure 6; Examiner notes that the messages from Tom are in a separate second window anonymous to Alice who is a first window  par. 27; Another way to describe FIG. 6 is that the user 200 has clicked on an online instant message 304 from Tom in the multi-conversation pane 150 and in response to the user's 200 click, the single conversation pane 140 corresponding to Tom is displayed.)

    PNG
    media_image2.png
    752
    642
    media_image2.png
    Greyscale

	In the analogous art of instant messaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side chat session as taught by Gusler/Joyner/McGee to be included within a second . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gusler/Joyner as cited above, as applied to claim 1, further in view of Coutts; Daryl, U.S. Published Application No. 20070255794 of record.
Claim 6 depends on claim 1:
Gusler teaches wherein the first device and the third device register with the first communication channel by providing registration information for the third device. (e.g., registering to the communication channel by providing identifier to identify the user within the chat Figure 4A; e.g., register with manager@us.ibm.com identifier for the third device Gusler; par. 29; The third party at messaging application 310 is able to see all messages being sent between messaging application 300 and messaging application 308. Par. 33; In this example, the third party, "manager", may send messages to "jdoe", the party sending the invite.)

Gustler/Joyner fail to expressly teach allowing the third device to participate in the side chat session in a second window. 
However, Coutts teaches allowing the third device to participate in the side chat session in a second window. (e.g., allowing a third device (e.g., Tom) to 

	In the analogous art of instant messaging, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side chat session as taught by Gusler/Joyner to be included within a second messaging window as taught by Coutts, with a reasonable expectation of success, the combination yielding predictable and expected results of enhancing the focus of switching from one conversation to another. 



Response to Arguments

Rejections Under 35 U.S.C. 112(a)
Applicant argues e.g., paragraph [0160] states that “It should be noted that the identity of the sender of the original message (device 1 108a) may be obscured or withheld from device 4 108d, as indicated by the “XXX” in the sender field of the message 664 shown in portion 656. In this way, the user of device 1 108a is unknown to or kept from device 4 108d.” Thus, a person of ordinary skill in the art would understand and appreciate that the claimed limitation “wherein a level of a selectivity of the 

Examiner respectfully disagrees. 
In respect to claim 14, At best, the paragraphs support not sharing an “identity”. There is nothing in the specification that characterizes not sharing an “identity” as a level of selectivity of the selectively duplicating. (emphasis added)  Examiner submits that the claim language does not accurately characterize what is supported by the specification. In other words, the phrase “a level of selectivity of the selectively duplicating” is not defined by the specification and one of ordinary skill would not reasonably understand the scope of the phrase. Therefore, the limitations include subject matter that was not described in the original Specification.


Prior Art Rejections
Applicant argues As shown in Fig. 15 of Joyner, and discussed in paragraphs [0077]-[0079], Joyner describes being able “to select any or all of the original BPRC recipient list (1501) for receiving the next message.” As a person of ordinary skill in the art would understand and appreciate, selecting recipients to receive a next message cannot be said to teach or suggest, e.g., selectively duplicating some of the first messages by forwarding the at least some of the first messages because, for example, selecting recipients to receive a message that hasn’t yet been sent is a different action 

Examiner respectfully disagrees. 
Examiner notes that Applicant argues that the message hasn’t been sent, however, Joyner teaches manually reproducing sent text messages to a plurality of different recipients (see Figure 9, par. 14). Therefore, Joyner teaches that it was well known for a user to copy messages that have been sent and then selecting recipients to receive the same message which is equivalent to the recited “selectively duplicating some of the first by forwarding the at least some of the first messages.” Therefore, Joyner teaches or suggests “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel (emphasis added) as recited in the claims. 

For at least the foregoing reasons, Examiner maintains prior art rejections and the claims are not in conditioned for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145